Citation Nr: 1535609	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-06 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for hypertension.

This case was brought before the Board in March 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Hypertension was not manifested in active service; and any current hypertension is not otherwise etiologically related to such service.

2. The Veteran's hypertension was not caused or chronically worsened by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service; further, it was not proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through an October 2010 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service non-VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in May 2015.  The Board finds this examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for hypertension.  He asserts that hypertension is related to active service and points to abnormal triglyceride readings during service as evidence of this.  Alternatively, he asserts that hypertension is caused by or aggravated by his service connection diabetes mellitus.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease under 38 C.F.R. § 3.309(a).  

Service treatment records confirm that there were findings of elevated triglycerides in August 1979 and March 1981, but do not show findings of high blood pressure or hypertension as defined by VA.  No hypertension or high blood pressure was shown on the January 1987 separation examination, or on an August 1987 VA examination conducted in conjunction with separation from service.  The Veteran did not report high blood pressure in January or August 1987.  

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  A February 2005 progress note by Dr. S.K. includes a diagnosis of hypertension.  Moreover, as the Veteran has pointed out, he had abnormal triglyceride readings in-service.  The remaining question, therefore, is whether there is competent evidence of nexus between the Veteran's hypertension and these readings.  The Board finds a preponderance of the evidence is against such a finding.

Turning to the evidence of record, the Veteran was provided with a VA examination in May 2015.  The VA examiner was asked, following review of the record and physical examination of the Veteran, to opine on the relationship between the Veteran's hypertension and active duty service, including the abnormal triglyceride readings.  The VA examiner concluded "[i]t is less likely than not that the Veteran's currently diagnosed hypertension had its onset in service, or is otherwise related to service."  In support of this conclusion the examiner noted that the service treatment records are silent for a diagnosis of hypertension and that the elevated triglycerides measured in service "have no impact on hypertension" as they "are not an independent risk factor for hypertension."

The Board has also reviewed the post-service non-VA treatment records.  While these records do establish a diagnosis of hypertension, and treatment for the same, these records do not include an etiological opinion linking hypertension to active duty service.  

Furthermore, the Board acknowledges the Veteran's own assertion that his hypertension is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, shortness of breath, he is not shown to have the education or expertise needed to establish competency to independently opine as to the specific etiology of a complex condition like hypertension.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

As such, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his current hypertension and any in-service event.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not the Veteran's currently diagnosed hypertension had its onset in service, or is otherwise related to service.

This does not, however, foreclose the possibility of service connection for hypertension as the Veteran has also asserted that his hypertension is secondary to service-connected diabetes mellitus.  As noted, establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 

The May 2015 VA examiner was also asked to opine on the issue of whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus.  The May 2015 VA examiner concluded that it is less likely than not that the Veteran's hypertension was caused by or aggravated by the Veteran's diabetes mellitus.  In support of this conclusion the VA examiner noted that a "[r]eview of Medical literature including Up-to-Date Medical Database and Harrison's Principles of Internal Medicine does not support a direct causal relationship of hypertension and diabetes type 2."  In regards to aggravation, the VA examiner indicated that "[t]he Veteran's diabetes type 2 is controlled by diet with no documented impact on renal function.  If renal function is impacted by diabetes type 2, the pressure may become elevated."

The Board has also reviewed the post-service non-VA treatment records but these records do not include an etiological opinion indicating the Veteran's hypertension is the caused or aggravated by diabetes mellitus.  Also, as noted in regards to direct service connection, the Veteran has not been shown to have the education or expertise needed to establish competency to independently opine as to the specific etiology of a complex condition like hypertension.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Therefore, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

Thus, the Veteran has not produced a competent opinion showing his hypertension is at least as likely as not secondary to his diabetes mellitus.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not that the Veteran's currently diagnosed hypertension is caused or aggravated by his diabetes mellitus.
Finally, there is no medical evidence of hypertension within a year from the Veteran's retirement from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  Private treatment records dated between March 1988 and May 1989 do not show treatment for high blood pressure or a diagnosis of hypertension.  In fact, the earliest post-service evidence of hypertension is a January 2005 treatment record from Dr. S.K. stating, "B/P running [high] off and on. Go over labs."  This is more than 17 years after separation for active duty service.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's hypertension was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Veteran has not reported a continuity of symptoms in this case.  He has indicated his belief that the beginnings of hypertension were shown during active duty service, but he did not identify any continuous symptoms associated with the disabilities.  Instead, the Veteran reported that he did not require treatment for any manifestations of hypertension until years after service due to a combination of diet and exercise.  March 2011 Notice of Disagreement.  Moreover, the in-service symptoms he has asserted were the first indication of hypertension, the abnormal triglyceride readings, have been noted by the VA examiner to be unrelated to hypertension.    

In summation, the post-service medical evidence of record shows that the Veteran's did not seek treatment for and was not diagnosed with hypertension until years after his discharge from active duty.  In addition, there is no competent medical evidence that the Veteran's current hypertension is related to his military service.  Also, there is no competent medical evidence that the Veteran's current hypertension is caused or aggravated by service-connected diabetes mellitus.  The Board has considered the Veteran's testimony, but finds that it is outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's hypertension and his active duty service.  Accordingly, the 


Board must conclude that the preponderance of the evidence is against the claim and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


